                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

HERMAN DAVID EVINS                                                                     PLAINTIFF

v.                                    Civil No. 4:18-cv-4095

CAPTAIN ADAMS, Miller County
Detention Center (“MCDC”); MRS.
WATSON, MCDC; and CORRECTION
OFFICER BROWN, MCDC                                                                DEFENDANTS

                                             ORDER

       Plaintiff Herman David Evins proceeds in this action pro se and in forma pauperis pursuant

to 42 U.S.C. § 1983. Currently before the Court is Plaintiff’s Motion to Compel. (ECF No. 38).

Defendants have filed a Response in opposition to the motion. (ECF No. 40).

       On November 7, 2018, this Court entered an Initial Scheduling Order which set the deadline

to complete discovery for March 7, 2019. (ECF No. 24). On February 1, 2019, Plaintiff filed his

first Motion to Compel seeking a grievance and video footage. (ECF No. 27). The Court denied

Plaintiff’s motion because he had not attempted to confer with Defendants prior to filing his motion.

(ECF No. 28). In accordance with the Initial Scheduling Order, Defendants filed a Motion to

Summary Judgment on March 14, 2019. (ECF No. 29). Plaintiff filed a response to the motion on

April 15, 2019. (ECF No. 39).

       On April 10, 2019, Plaintiff filed the instant Motion to Compel stating:

       …I have asked for all of my 2018 requests and Grievances from Miller County
       Detention Center and have received only the ones that had nothing to do with this
       case. I also would like to receive the evidence I asked for on June 6, 2018 which I
       was denied by Cpt. Adams. (see attached request reference #3,016,638)…




                                                 1 
 
(ECF No. 38). Defendants responded to the motion stating they provided copies of Plaintiff’s

grievances with their Notice of Disclosures on December 11, 2018 and were unaware of any

relevant video or photographs. (ECF No. 40). They also represent that any video that did exist was

not preserved and was overwritten in the normal course of the operation of the system at the Miller

County Detention Center prior to Plaintiff’s first request for the video. Id.

       Rule 34 provides for the production documents and things within “the responding party’s

possession, custody or control.” Fed.R.Civ.P. 34 (a)(1). Defendants cannot produce video they do

not have in their possession or control. Further, Defendants cannot produce what does not exist.

In addition, the Court notes Plaintiff’s Motion to Compel was filed more than a month after the

discovery cut-off date of March 7, 2019 and Defendants state they have provided Plaintiff with

copies of his grievances.

       Accordingly, Plaintiff’s Motion to Compel (ECF No. 38) is DENIED.

       IT IS SO ORDERED this 25th day of April 2019.

                                              /s/ Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE



                                               




                                                  2 
 
